                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 1:18-cv-01438-RM-KLM

CHRISTOPHER THOMAS,

       Plaintiff,

v.

EQUIFAX INFORMATION SERVICES, LLC, and
EQUIFAX, INC.,

      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court on the October 9, 2018, Recommendation of United States

Magistrate Judge Kristen L. Mix (ECF No. 41) to grant Defendants’ motion to dismiss (ECF

No. 10). Plaintiff objected to the recommendation (ECF No. 46), and Defendants responded

(ECF No. 49). The magistrate judge’s recommendation is incorporated herein by reference.

See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

I.     LEGAL STANDARDS

       The Court reviews de novo any part of a magistrate judge’s recommendation that has

been properly objected to. Fed. R. Civ. P. 72(b)(3). An objection is proper if it is timely and

specific enough to enable the “district judge to focus attention on those issues—factual and

legal—that are at the heart of the parties’ dispute.” United States v. One Parcel of Real

Property, 73 F.3d 1057, 1059 (10th Cir. 1996). In the absence of a timely and specific objection,

“the district court may review a magistrate’s report under any standard it deems appropriate.”
Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991); see also Fed. R. Civ. P. 72 Advisory

Committee’s Note (“When no timely objection is filed, the court need only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation.”).

       In evaluating a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court must accept as

true all well-pleaded factual allegations in the complaint, view those allegations in the light most

favorable to the plaintiff, and draw all reasonable inferences in the plaintiff’s favor. Brokers’

Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125, 1136 (10th Cir. 2014); Mink v. Knox,

613 F.3d 995, 1000 (10th Cir. 2010). However, conclusory allegations are insufficient. Cory v.

Allstate Ins., 583 F.3d 1240, 1244 (10th Cir. 2009). The complaint must allege a “plausible”

right to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 569 n.14 (2007); see also id. at 555

(“Factual allegations must be enough to raise a right to relief above the speculative level.”). To

determine whether a claim is plausible, a court considers “the elements of the particular cause of

action, keeping in mind that the Rule 12(b)(6) standard doesn’t require a plaintiff to set forth a

prima facie case for each element.” George v. Urban Settlement Servs., 833 F.3d 1242, 1247

(10th Cir. 2016) (quotation omitted).

II.    BACKGROUND

       According to the complaint, Plaintiff leased a vehicle under a contract that was assigned

to Hyundai Motor Finance (“HMF”). (ECF No. 1 at ¶¶ 9, 14.) Plaintiff did not miss any lease

payments. (Id. at ¶ 16.) When Plaintiff returned the vehicle, HMF assessed an additional

$623.42 for excess wear and use, a $400 “disposition fee,” and $81.87 in taxes. (Id. at ¶ 20.)

Plaintiff paid the $623.42 but not the other amounts. (Id. at ¶¶ 29, 35.) Plaintiff was later

notified that the consumer report maintained by Defendants reported an overdue balance of $481.


                                                 2
(Id. at ¶ 38.) This lowered Plaintiff’s credit score and resulted in the closure of his business

credit card account. (Id. at ¶¶ 42, 43.)

       Plaintiff asserts that Defendants violated two provisions of the Fair Credit Report Act

(“FCRA”). First, he contends that Defendants violated 15 U.S.C. § 1681i(a)(1)(A), which

requires a consumer reporting agency to “conduct a reasonable reinvestigation to determine

whether the disputed information is inaccurate” when a consumer notifies it of a dispute.

Second, he contends that Defendants violated 15 U.S.C. § 1681i(a)(7), which requires a

consumer reporting agency to provide, at the consumer’s request, a description of the procedure

used to determine the accuracy and completeness of the information in the consumer’s file.

       The magistrate judge determined that Plaintiff’s first claim fails because he does not

allege that Defendants reported inaccurate information, and even though he contends he is not

obligated to pay the additional amount assessed by HMF, Defendants were not required to

resolve that underlying legal dispute. The magistrate judge further determined that Plaintiff’s

second claim fails because he does not allege that Defendants reported inaccurate information

and “Defendants are not required to provide descriptions of procedures involving accurate

information.” (ECF No. 41 at 11.)

       Plaintiff does not object to the factual background as recited by the magistrate judge. He

argues that the magistrate judge erred by (1) not applying the correct definition of inaccurate;

(2) misapplying case law defining the reasonableness of reinvestigations; (3) requiring Plaintiff

to allege that Defendants found the information to be inaccurate; (4) concluding that he alleged

Defendants had found the information to be accurate; (5) ruling that amendment of the complaint

would be futile; and (6) imposing a requirement that the information being reinvestigated be


                                                  3
inaccurate to trigger Defendants’ obligation to provide a description of its reinvestigation

procedure.

III.   DISCUSSION

       “[C]redit reporting agencies are not tribunals. They simply collect and report information

furnished by others. Because [credit reporting agencies] are ill equipped to adjudicate contract

disputes, courts have been loath to allow consumers to mount collateral attacks on the legal

validity of their debts in the guise of FCRA reinvestigation claims.” Carvalho v. Equifax Info.

Servs., LLC, 629 F.3d 876, 891 (9th Cir. 2010). Under the FCRA, “[a] reasonable

investigation . . . does not require [credit reporting agencies] to resolve legal disputes about the

validity of the underlying debts they report.” Wright v. Experian Info. Sols., Inc., 805 F.3d 1232,

1242 (10th Cir. 2015). Thus, although Plaintiff undoubtedly has a dispute with HMF, he cannot

collaterally attack its assessment of a disposition fee and taxes by bringing a FCRA claim against

Defendants.

       With this principle in mind, Plaintiff’s objections are easily disposed of. First, the fact

that Plaintiff disagrees with HMF’s assessment does not render it “inaccurate.” Instead, whether

HMF’s assessment is valid turns of questions that can only be resolved by a court of law. That

means the dispute does not turn on a factual inaccuracy that could have been uncovered by a

reasonable reinvestigation. See DeAndrade v. Trans Union LLC, 523 F.3d 61, 68 (1st Cir. 2008)

(stating that had a court ruled the underlying mortgage invalid, then plaintiff would have grounds

for a potential FCRA claim). Second, a reasonable investigation does not entail resolving an

underlying legal dispute. “[R]einvestigation claims are not the proper vehicle for collaterally

attacking the legal validity of consumer debts.” Carvalho, 629 F.3d at 892. Third, in the


                                                  4
absence of inaccurate information, a claim under § 1681i is not cognizable. See DeAndrade, 523

F.3d at 67 (“[W]ithout a showing that the reported information was in fact inaccurate, a claim

brought under § 1681i must fail.”). Fourth, in the absence of inaccurate information being

reported, it is immaterial whether Defendants found the information to be accurate. See id. (“The

FCRA is intended to protect consumers against the compilation and dissemination of inaccurate

credit information.”). Fifth, Plaintiff has identified no additional facts that would be sufficient to

state a FCRA claim. Sixth, in the absence of inaccurate information, a description of the

reinvestigation serves no purpose. See id.

       Plaintiff’s objections are overruled. The Court further concludes that the magistrate

judge’s analysis was thorough and sound with respect to the determinations Plaintiff did not

object to. And the Court discerns no clear error on the face of the record. Accordingly, the

Court agrees with the recommendation to dismiss Plaintiff’s claims.

IV.    CONCLUSION

       The Court OVERRULES Plaintiff’s objection (ECF No. 46), AFFIRMS and ADOPTS

the magistrate judge’s recommendation (ECF No. 41), GRANTS Defendants’ motion to dismiss

(ECF No. 10), DENIES AS MOOT all other pending motions (ECF Nos. 32, 36), and ORDERS

the Clerk to enter JUDGMENT in favor of Defendants and CLOSE the case.

       DATED this 27th day of February, 2019.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge


                                                  5
